DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Election/Restrictions
Claims 1-14 and 17-20 are allowable. Claims 6, 8, 10-14, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim as required by 37 CFR 1.141. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Group I-V, as set forth in the Office action mailed on 09/19/2019, is hereby withdrawn, and claims 6,8, 10-14, and 20 are hereby rejoined and fully examined for patentability under 37 CFR  1.104. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: an expansion valve comprising a valve element, a valve seat as well as a biasing member, that exerts a force on the valve element towards a closed valve position, wherein the valve seat is arranged in a first fluid passage of the expansion valve, and wherein the expansion valve further comprises a shape memory alloy actuator that exerts a force on the valve element towards an open valve position when the shape memory alloy actuator is heated by an electric current, wherein, the shape memory alloy actuator is arranged in a second fluid passage of the expansion valve, wherein the shape memory alloy actuator is arranged to be in thermal contact with a fluid in the second fluid passage, such that the shape memory alloy actuator also actuates the valve element towards a closed valve position when the shape memory alloy actuator is cooled by a fluid in the second fluid passage, and wherein the shape memory alloy actuator is shaped such that the shape memory alloy actuator enters the valve element, changes direction 180°, and exits the valve element.
The prior art of record, McBride (US 3,835,659 A), teaches: an expansion valve (10, fig. 1) comprising:

a valve seat (46, fig. 1),
as well as a biasing member (50, fig. 1), that exerts a force on the valve element (48, fig. 1) towards a closed valve position (see at least col. 2, lines 36-41), 
wherein the valve seat (46, fig. 1) is arranged in a first fluid passage (from 40 to 42, see annotated view of fig. 1) of the expansion valve (11, fig. 1), and 
wherein the expansion valve (10, fig. 1) further comprises:
a shape memory alloy actuator (62, fig. 2; also see annotated view of fig. 1; col. 1, lines 54-57; col. 2, lines 61-63) that exerts a force on the valve element (48, fig. 1) towards an open valve position when the shape memory alloy actuator (62, fig. 2; also see annotated view of fig. 1) is heated by an electric current (col. 3, lines 39-47), 
wherein, the shape memory alloy actuator (62, fig. 2; also see annotated view of fig. 1) is arranged in a second fluid passage (from 36 to 38, see annotated view of fig. 1) of the expansion valve (10, fig. 1), 
wherein the shape memory alloy actuator (62, fig. 2; also see annotated view of fig. 1) is arranged to be in thermal contact with a fluid in the second fluid passage (from 36 to 38, fig. 1), such that the shape memory alloy actuator (62, fig. 2; also see annotated view of fig. 1) also actuates the valve element (48, fig. 1) towards a closed valve position when the shape memory alloy actuator (62, fig. 2; also see annotated view of fig. 1) is cooled by a fluid in the second fluid passage (from 36 to 38, see annotated view of fig. 1; see at least col. 1, lines 33-40; col. 3, lines 48-54), and 
wherein the shape memory alloy actuator (62, fig. 1) is shaped such that the shape memory alloy actuator (62, see annotated view of fig. 1 and fig. 2) enters the valve 
However, as discussed in the Applicant remarks (see. pp. 8-9),  
(The secondary reference) Beek's shape memory alloy is arranged away from the refrigerant path in order to avoid temperature changes affecting the wire. (See Beek’s col. 5, ll. 26-31 and FIGS. 1-4)…
…the Examiner's proposed modification likely renders McBride inoperable for its intended purpose. Specifically, the Examiner's modification of McBride's actuator wire to be shorter and more "U-shaped" than McBride's original actuator wire having an approximate 120° change in shape would change the actuation characteristics of the actuator. McBride's actuator wire angled at approximately 120° (when compared to the Examiner's hindsight 180° configuration) allows the valve element to have a longer stroke… the Examiner's hindsight 180° configuration limits the valve element's stroke to a much shorter movement than was available with the 120° configuration. Thus, the Examiner's modification to McBride's actuator wire - which is shorter than McBride's disclosed actuator wire - would be unable to actuate the valve member 48 the distance intended or needed for normal operation of the valve.

the references fail to disclose, suggest or teach: an expansion valve comprising a valve element, a valve seat as well as a biasing member, that exerts a force on the valve element towards a closed valve position, wherein the valve seat is arranged in a first fluid passage of the expansion valve, and wherein the expansion valve further comprises a shape memory alloy actuator that exerts a force on the valve element towards an open valve position when the shape memory alloy actuator is heated by an electric current, wherein, the shape memory alloy actuator is arranged in a second fluid passage of the expansion valve, wherein the shape memory alloy actuator is arranged to be in thermal contact with a fluid in the second fluid passage, such that the shape memory alloy actuator also actuates the valve element towards a closed valve position when the shape memory alloy actuator is cooled by a fluid in the second fluid passage, and wherein the shape memory alloy actuator is shaped such that the shape memory alloy actuator enters the valve element, changes direction 180°, and exits the valve element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763